This appeal, taken with the full sanction of, and in accordance with, our laws, is from a judgment of conviction of the offense of assault and battery, where the fine imposed was $5. And the defendant (appellant) had a trial before a jury, in the court below.
There is no bill of exceptions, what purports to be one, bearing not the prerequisite indorsement by the trial judge. Code 1923, § 6432.
In such situation the questions raised — not being ones concerning matters growing out of the record proper — are not before us for consideration. Grace v. State, 16 Ala. App. 366,77 So. 978.
We might say, however, for the comfort of appellant's counsel, that, the evidence showing that the assaulted party was commonly known by the name given in the indictment, there would be no fatal variance between the allegata and probata, even if said party's true name was something else. Langston v. State, 8 Ala. App. 129, 63 So. 38.
We discover no prejudicial error, and the judgment is affirmed.
Affirmed. *Page 257